Cline, Judge:
These are appeals for reappraisement of silver cigarette lighters and silver jewelry imported from Mexico.
When the case was called for trial, plaintiffs’ attorney stated that he had been unable to contact his client; that he had not been able to obtain certain evidence from Mexico essential to the conduct of the case; and that a witness whom he hoped would be present was unavailable. The attorney for the Government then stated:
We have come here to try this case at least twice, and I have been informed that will probably be the same situation over and over again. I believe that under the circumstances if this case is continued it would be unjustified, and I would, therefore, object to it, and move that the cases be submitted.
The cases were therefore marked submitted. There is nothing in the record to overcome the presumption of correctness attaching to the appraiser’s action. I find, therefore, that the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved and that such values are the appraised values.
Judgment will be rendered accordingly.